Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
 	Claims 1, 5, 62, 65, 67-73, and 76 and new Claims 78-85 are currently pending and are under examination.
Benefit of priority is to May 15, 2017.

Maintenance of Rejections, alterations necessitated by amendments to the claims:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 62, 65, 67-73, and 76 and new Claims 78-85 is/are rejected under 35 U.S.C. 103 as obvious over:
Gotschall et al. (April 7, 2016; WO 2016/054231) as evidenced by
Schoser et al. (2019; A systemic review of the health economics of Pompe Disease. PharmacoEconomics. 3: 479-493).

 Gotschall et al. teach a method for treating Pompe disease by administering rhGAA.
	At page 15, [066], the instant specification teaches that rhGAA is intended to refer to recombinant human acid alpha-glucosidase enzyme and the characteristics of the population of rhGAA molecules are provided herein. At page 16, [070], the instant specification teaches that the term ATB200 is intended to refer to the recombinant human acid alpha-glucosidase described in PCT/2014/053252, which published as Gotschall et al. WO 2016/054231.  At page 37, [0137] and page 50, [0184], the instant specification teaches that ATB200 refers to rhGAA with high content of glycans bearing mono-M6P and bis-M6P that is produced in the GA-ATB200 CHO cell line. 
	At page 15, line 15, Gotschall et al. teach that the rhGAA composition of the invention is preferably produced by CHO cells, such as CHO cell line GA-ATB-200, which is the same cell line used to produce the rhGAA of the instant invention. Therefore, the rhGAA disclosed in Gotschall et al. is the same rhGAA disclosed herein regardless of any further characterization of the rhGAA (Claim 1, lines 8-13; 81, 83).
	Gotschall et al. SEQ ID NO: 1 is the same as instant SEQ ID NO: 1 (Claim 65)
	At page 13, line 31+: 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, 99%, <100% or more of the rhGAA in the composition comprises at least one N-glycan bearing M6P and/or bis-M6P (Claim 67).
	At page 14, para. 2: The rhGAA composition according to the invention may have an average content of N-glycans carrying M6P ranging from 0.5 to 7.0 mol/mol rhGAA or any intermediate value of subrange including 0.5, 1.0, 1.5, 2.0, 2.5, 3.0, 3.5, 4.0, 4.5, 5.0, 5.5, 6.0, 6.5, or 7.0 mol/mol rhGAA (Claim 68).
	At page 14, line 6+, on average the N-glycans contain greater than 3
mol/mol of M6P and greater than 4 mol/mol sialic acid (Claim 69).
	At page 14, top: The rhGAA molecules in the rhGAA composition of the invention may have 1, 2, 3 or 4 M6P groups on their glycans. For example, only one N-glycan on an rhGAA molecule may bear M6P (mono-phosphorylated), a single N-glycan may bear two M6P groups (bisphosphorylated) (Claim 70).
	At page 15, para. 2: the rhGAA composition of the invention will bear, on average, 2.0 to 8.0 sialic acid residues per mol of rhGAA. This range includes all intermediate values and subranges including 2.0, 2.5, 3.0, 3.5, 4.0, 4.5, 5.0, 5.5, 6.0, 6.5, 7.0, 7.5 and 8.0 residues/mo! rhGAA (Claim 71).
	At page 15, line 32: The rhGAA according to the invention may be formulated as a pharmaceutical composition (Claim 72).
	At page 16, lines 4, 6 and 9 Gotschall et al. teach that suitable pharmaceutically acceptable carriers include buffered saline (and therefore phosphate buffered saline), mannitol, and polysorbate 80 (Claim 73).
	At page 16, lines 20+: In a preferred embodiment the rhGAA is administered by IV infusion; and at page 17, line 23+: In a preferred embodiment, the therapeutically effective amount is equal of less than 20 mg enzyme/kg body weight of the individual, preferably in the range of about 1-10 mg enzyme/kg body weight, and even more preferably about 10 mg enzyme/kg body weight or about 5 mg enzyme/kg body weight; and at page 28, line 27: The pharmacological chaperone AT2221/miglustat was orally administered 30 mins prior to rhGAA at dosages of 0, 1, 2 and 10 mg/kg (Claim 62).
	At page 22, line 14: AT-2221(Miglustat, N-butyl-deoxynojirimycin) or their salts to
improve the pharmacokinetics of the rhGAA administration. The rhGAA and the chaperone may be administered together or separately (Claim 1, lines 8-11).
	At page 22, line 18: Representative dosages of AT2221/miglustat range from 0.25 to 400 mg/kg, preferably from 0.5-200 mg/kg, and most preferably from 2 to 50 mg/kg (Claim 1, line 7).
	At page 28, line 27: The pharmacological chaperone AT2221/miglustat was
orally administered 30 mins prior to rhGAA at dosages of 0, 1, 2 and 10 mg/kg (Claim 62).
	As evidenced by Schoser et al., at page 484, line 2, the average Pompe patient weights 10 kg. Therefore, the recited dosages of AT2221/miglusat in Gotschall et al.  ranging from 2-50 mg/kg is 20-500 mg/patient, which encompasses the miglusat dose of 260 mg (or 26 mg/kg) set forth in Claims 1, 81, and 83.
	Page 18, lines 2-3: GAA is administered monthly, bimonthly; weekly;
twice weekly; or daily (Claim 51).

	Gotschall et al. do not specifically teach to administer the rhGAA to subjects who have switched from a previous ERT for the treatment of Pompe disease as set forth in Claim 1(i)-(iv).to the rhGAA 
	At page 4, Gotschall et al. teach that rhGAA designated as ATB-200, is more potent in and more efficient at targeting skeletal muscle tissues than conventional rhGAA such as Lumizyme®.  Conventional rhGAA products like Lumizyme® have low levels of mono-phosphorylated glycans and even lower bis-phosphorylated glycans. In order for a Pompe disease therapy to be efficacious rhGAA must be delivered to the lysosomes in muscle cells. The low total amount of mono-M6P and bis-M6P targeting groups on conventional rhGAA limits cellular uptake via CIMPR and lysosomal delivery, thus making conventional enzyme replacement therapy inefficient. For example, while conventional rhGAA products at 20 mg/kg or higher doses do ameliorate some aspects of Pompe disease, they are not able to adequately reduce accumulated glycogen in many target tissues, particularly skeletal muscles to reverse disease progression
	At page 6, Gotschall et al. teach that the rhGAA produced by this method also has advantageous pharmacokinetic properties by virtue of its overall glycosylation pattern that increases target tissue uptake and decreases non-productive clearance following administration to a subject having Pompe Disease. The inventors show that the rhGAA of the invention, as exemplified by rhGAA 5 designated as A TB-200, is more potent in and more efficient at targeting skeletal muscle tissues than conventional rhGAA such as Lumizyme®. The rhGAA according to the invention has a superior ability to productively target muscle tissues in patients having Pompe Disease and reduce non-productive clearance of rhGAA as illustrated by Fig. 2.
	At page 15, Gotschall et al. teach that rhGAA having superior ability to target the CIMPR and cellular lysosomes as well as glycosylation patterns that reduce its non-productive clearance in vivo can be produced using Chinese hamster ovary (CHO) cells. These cells can be induced to express rhGAA with significantly higher levels of total M6P and bis-M6P than 25 conventional rhGAA products. The recombinant human GAA produced by these cells, for example, as exemplified by rhGAA ATB-200 described in the Examples, has significantly more muscle cell-targeting M6P and bis-M6P groups than conventional GAA, such as Lumizyme® and has been shown to efficiently bind to CIMPR and be efficiently taken up by skeletal muscle and cardiac muscle. It has also been shown to have a glycosylation pattern that provides a favorable pharmacokinetic profile and reduces non-productive clearance in
vivo.
	At page 29-30, Gotschall et al. teach that the results show that ATB-200 rhGAA, which has higher levels of M6P and bisM6P on its N-glycans efficiently targets CIMPR in skeletal muscle. ATB-200 rhGAA also has well-processed complex-type N-glycans that minimize non-productive clearance in vivo, has pharmacokinetic properties favorable for its use in vivo and exhibits good targeting to key muscle tissues in vivo. They also show that ATB-200 rhGAA is better than the conventional standard of care, Lumizyme, for reducing glycogen in muscle tissue and that a combination of ATB-200 rhGAA and chaperone AT2221 further improve removal of glycogen from target tissues and improves muscle pathology.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to switch Pompe disease patients from inferior GAA ERT such as with Lumizyme to rhGAA ERT as taught in Gotschall et al. because Gotschall et al. teach that the rhGAA produced in CHO cells is superior over Lumizyme because ATB-200 rhGAA:
	 1) has higher levels of M6P and bisM6P on its N-glycans efficiently targets CIMPR in skeletal muscle;
	2) has well-processed complex-type N-glycans that minimize non-productive clearance in vivo;
	3) has pharmacokinetic properties favorable for its use in vivo;
	4) exhibits good targeting to key muscle tissues in vivo;
	5) is better than the conventional standard of care of Lumizyme, for reducing glycogen in muscle tissue and 
	6) that a combination of ATB-200 rhGAA and chaperone AT2221 further improve removal of glycogen from target tissues and improves muscle pathology.
	
	Claims 1 and 78-85 reference to urine hexose tetrasaccharide levels, creatine kinase levels, and pulmonary function are considered to be an inherent physiological outcome of treating Pompe Disease patients with the combination of ATB-200 rhGAA and chaperone AT2221/miglusat as taught by Gotschall et al. 

MPEP 2112    Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). 
I.   SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. 
II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate). 
III.   A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims. 
	


	With regard to the dose range of miglusat taught by Gotschall et al.:

MPEP 2144.05
I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim
MPEP 2144.05 I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
	Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
	"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
	A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id.

	At page 9 of their response, Applicants urge that the reference to clinical end points for ERT-switch patients having Pompe Disease such as urine hexose tetrasaccharide levels, creatine kinase levels, and pulmonary function are clinical data in ERT-switch patients hat was not available at the time of the filing of Gotschall et al. and is not disclosed therein. Therefore, Applicants conclude that Gotschall et al. do not render obvious the claims as drawn to these endpoints. 
	At page 10,	regarding the misglustate dose of 260 mg per Pompe Disease patient, Applicants urge that Gotschall et al. do not render obvious this dose by the ranges of mg/kg doses recited therein. This argument has been addressed wit the evidentiary reference of Schoser et al. and MPEP 2144.05 above.
	At page 11, Applicants note that Gotschall et al. do disclose the use of rhGAA and miglustat in ERT switch patients but do not disclose experimental methods of overcome the patient plateau on Lumizyme.  In response, as noted in the rejection:
	Gotschall et al. teach that the rhGAA produced in CHO cells is superior over Lumizyme because ATB-200 rhGAA:
	 1) has higher levels of M6P and bisM6P on its N-glycans efficiently targets CIMPR in skeletal muscle;
	2) has well-processed complex-type N-glycans that minimize non-productive clearance in vivo;
	3) has pharmacokinetic properties favorable for its use in vivo;
	4) exhibits good targeting to key muscle tissues in vivo;
	5) is better than the conventional standard of care of Lumizyme, for reducing glycogen in muscle tissue and 
	6) that a combination of ATB-200 rhGAA and chaperone AT2221 further improve removal of glycogen from target tissues and improves muscle pathology.
	Thus, one has great motivation to ERT-switch Pompe Disease patients from Lumizyme to rhGAA/miglustat.




Claims 73, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotschall et al. (April 7, 2016; WO 2016/054231) as applied to Claims 1 and 72 above, further in view of Char et al. (December 19, 2015; US 2015/0352042)
	The teachings of Gotschall et al. as applied to Claim 1 and 72 are set forth above. 
	At page 16, lines 4, 6 and 9 Gotschall et al. teach that suitable pharmaceutically acceptable carriers include buffered saline (and therefore phosphate buffered saline), mannitol, and polysorbate 80. Gotshall et al. do not expressly teach to administer hrGAA in a citric acid buffer.
	Char et al. teach to combine GAA and a chaperone such as DNJ or the salt thereof  such as N-butyl-DNJ which is miglustat (page 1, [0008]) with GAA for ERT therapy for treating Pompe disease (page 1, [0004], [0006]). At [0008]. Char et al. teach to place the chaperone into a phosphate or citrate buffer at 40-50 mM ([0009]) at a pH of about 4.6 to about 5.5 which is “about 6” for intravenous administration, and further comprising mannitol (page 3, [0032]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the hrGAA and miglustat of Gotschall et al. into a pharmaceutical composition comprising phosphate or citrate buffer at 40-50 mM ([0009]) at a pH of about 4.6 to about 5.5 which is “about 6”, mannitol, and polysorbate 80 because Char et al. teach to combine rhGAA and miglustat in a pharmaceutical composition comprising phosphate or citrate buffer at 40-50 mM at a pH of about 4.6 to about 5.5 which is “about 6” and further comprising mannitol, for the intravenous administration of GAA and miglustat for the ERT therapy for treating Pompe disease (Claims 73, 76). 

	
	Applicants do not further discuss this rejection of Claims 73 and 76.	

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 62, 65, 67-73, and 76 and 78-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. 10,961,522.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the method for treating Pompe disease by administering the rhGAA and miglustat as taught in Gotschall et al. WO 2016/054231 as described above.

Claims 1, 5, 62, 65, 67-73, and 76 and 78-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-31 of U.S. Patent No. 10,857,212.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the method for treating Pompe disease by administering the rhGAA and miglustat as taught in Gotschall et al. WO 2016/054231 as described above.  See Col. 8, para. 2, of ‘212 which states: As used herein, the term "ATB200" is intended to refer to a recombinant human acid alpha.-glucosidase described in co-pending patent application PCT/US2015/053252, the disclosure of which is herein incorporated by reference.

Applicants do not discuss the obviousness-type double patenting rejections.

Art of Record
Parenti et al. (1014; IDS; 2014; A chaperone ehances blood alpha-glucosidase activity in Pompe Disease patients treated with enzyme replacement therapy. Molecular Therapy. 22(11): 204-2012) treat Pompe disease pateitns with rhGAA and miglusat and observe reduced creatine kinase elves, elevated urinary hexoase tetrasaccharide levels, and stable FVC. Parenti et al do not teach the origin of the rhGAA.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656